Citation Nr: 1333952	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-50 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypothyroidism.

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2009 rating decisions issued by the RO. In the August 2008 rating decision, the RO denied entitlement to service connection for a bilateral hearing loss disability; in the April 2009 rating decision, the RO denied entitlement to service connection for sleep apnea.

In her December 2009 Substantive Appeal, the Veteran indicated that she was entitled to a 60 percent rating for her hypothyroidism. In a March 2013 rating decision, the RO assigned a 60 percent rating for the Veteran's service-connected hypothyroidism, effective December 12, 2007 (date of claim for increase). Thus, the Veteran's claim regarding this issue has been satisfied and the issue is no longer before the Board on appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issues of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea is related to her service-connected hypothyroidism.    



CONCLUSION OF LAW

Sleep apnea is proximately due to the service-connected hypothyroidism. 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006). Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases. 

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

In this case, the Veteran asserts that she has (or during the pendency of the appeal had) sleep apnea causally related to her service-connected hypothyroidism. Specifically, she asserts that her hypothyroidism has caused or contributed to her sleep apnea.

A March 2008 private sleep study reflects a diagnosis of "REM specific obstructive sleep apnea syndrome - mild overall, moderate during REM." In a June 2008 letter, the private physician states, in pertinent part, that as a result of her hypothyroidism, the Veteran has gained a very large amount of weight (approximately 100 pounds) which has caused many other medical problems, the most significant of which is sleep apnea. The physician explained that sleep apnea is often overlooked when someone is hypothyroid because the fatigue it causes is attributed to the thyroid condition. A June 2009 private treatment record reflects, in pertinent part, that the Veteran's sleep apnea is well treated with CPAP machine.

A March 2012 private treatment record reflects an assessment of sleep apnea. September and December 2012 private treatment records document the Veteran's complaint of symptoms referable to sleep apnea.

The January 2013 report of VA examination documents the Veteran's history of sleep apnea. The Veteran reported that the fatigue and weight gain associated with her hypothyroidism predisposed her to developing sleep apnea. The examiner noted that the Veteran was diagnosed with sleep apnea in April 2008 and was treated with CPAP from May 2008 to April 2012. The examiner reported that in 2012, over the course of the year, the Veteran lost 40 pounds. She had a repeat sleep study performed in 2012 and no longer was found to have sleep apnea. She was not currently prescribed a CPAP.

The examiner indicated that the Veteran did not currently have findings, signs or symptoms attributable to sleep apnea and indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness and that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition. The examiner's rationale for these conclusions was "the Veteran does not have sleep apnea at this time."

The Board finds the Veteran's report of having sleep apnea that she experiences as a result of her service-connected hypothyroidism to be both competent and credible. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1336 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).

In this case, the examiner's conclusion (reached in the January 2013 report of VA examination), that the sleep apnea was less likely than not incurred in or caused by event or injury in-service and less likely than not proximately due to or the result of the service-connected hypothyroidism because "the Veteran does not have sleep apnea at this time," is legally flawed.  The examiner fails to account for the fact that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the adjudication of the claim. McClain v. Nicholson, 21 Vet. App. at 321 (2007).  Thus, the January 2013 VA examiner's opinion is of little probative value.  (The Board notes that McClain has been the case law since 2007, if VA wishes to impose a chronicity (time) element, such may be accomplished.  However, unless VA acts, McClain is binding.)

By contrast the June 2008 private physician clearly attributes the Veteran's sleep apnea to her service-connected hypothyroidism and the record clearly documents that the Veteran had sleep apnea during the course of the appeal (2008-2012). Thus, this combination of evidence (June 2008 statement attributing sleep apnea to hypothyroidism and evidence documenting sleep apnea during the appeal period) is entitled to greater probative weight. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that the weight of the evidence supports a relationship between the Veteran's sleep apnea and her service-connected hypothyroidism.  Accordingly, service connection for the sleep apnea must be granted.


ORDER

Entitlement to service connection for sleep apnea secondary to service-connected hypothyroidism is granted.


REMAND

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012). This includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, including, but not limited to, private treatment records. 38 C.F.R. § 3.159(c)(2).  In an August 2013 statement, the Veteran's attorney states, "on May 16, 2013, we submitted a favorable medical opinion from Aliya Ali, M.D. who opines the veteran underwent a significant threshold shift while in service, thus supporting the veteran's claim for entitlement to service connection for bilateral hearing loss." Review of the claims file reveals that this private treatment record has not been associated with the Veteran's paper of virtual claims file. Remand is required to obtain this (and any other) outstanding record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she submit and/or authorize VA to obtain relevant outstanding records of treatment, to specifically include records of treatment or evaluation by Aliya Ali, M.D. Then obtain and associate with the paper or virtual claims file all outstanding records of treatment, to specifically include records by Aliya Ali, M.D. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

2. After completing the above action, and any other necessary development, the claim of entitlement to service connection for a bilateral hearing loss disability must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her attorney. 

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


